Citation Nr: 1601918	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-40 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis, rated as 40 percent disabling prior to January 1, 2010, and as 10 percent disabling as of that date, to include the propriety of the reduction to 10 percent effective January 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in October 2009 and August 2011.  The October 2009 rating decision reduced the rating assigned for lumbar spondylosis to 10 percent effective January 1, 2010; the August 2011 rating decision continued the 20 percent rating assigned for radiculopathy of the left lower extremity and denied entitlement to a TDIU.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence can therefore be considered by the Board.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for depression was raised during the August 2015 Board videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The VA treatment records that have been associated with the electronic record appear to have been submitted by the Veteran and his attorney, or obtained from the Social Security Administration.  As such, it appears that the VA treatment records of record may not comprise the Veteran's entire record of treatment.  For the sake of completeness, the Board finds that on remand, the Veteran's records from the VA Medical Center (VAMC) in Miami dated from September 2007 to the present should be associated with the electronic record.  

The Veteran testified in August 2015 that his back and left lower extremity radiculopathy have worsened.  The Veteran's lumbar spine disability was last examined in February 2009 and his left lower extremity radiculopathy was last examined in March 2011.  On remand, a contemporaneous VA examination that includes electromyography (EMG) should be conducted.  

The claim for entitlement to a TDIU is inextricably intertwined with the claims for entitlement to an increased rating for lumbar spondylosis, to include the propriety of the reduction to 10 percent effective January 1, 2010, and the claim for a rating in excess of 20 percent for radiculopathy of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Miami VAMC dated from September 2007 to the present.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his lumbar spondylosis and left lower extremity radiculopathy.  EMG of the Veteran's bilateral lower extremity must be obtained. 

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spondylosis. 

The examiner is to report the range of motion measurements for the lumbar spine segment, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spondylosis and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






